Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2016/0076686 hereinafter “Fujii ‘686”).
In regard to claims 1 and 2, Fujii ‘686 discloses a resin tube fitting connectable with a longitudinal end of a tube, comprising: 
a fitting body (Fig. 1, body 1) including: 
a main sleeve (Fig. 1, at 1); 
an outer sleeve (Fig. 1, outer sleeve portion at 7 of 1) extending coaxially from the main sleeve to a first axial direction (Fig. 1); 
an inner sleeve (Fig. 1, inner sleeve portion at 1a(k)) disposed inside the outer sleeve (Fig. 1) and extending coaxially from the main sleeve to the first axial direction (Fig. 1); 
a groove (Fig. 1, groove at 10) surrounded by the main sleeve, the outer sleeve, and the inner sleeve to be open to the first axial direction (Fig. 1); and 
a first thread (Fig. 1, thread 7) located at an outer periphery of the outer sleeve; 
an inner ring (Fig. 1, inner ring 3) including: 
an annular cylinder (Fig. 1, portion at 3B) placed inside the outer sleeve (Fig. 1); 
an annular insert (Fig. 1, portion at 3A) extending from the cylinder to the first axial direction to be pressed into the longitudinal end of the tube (Fig. 1); 
an annular outer protrusion (Fig. 1, protrusion at 14b of 3) extending from the cylinder to a second axial direction to be pressed into the groove (Fig. 1); and 
an annular inner protrusion (Fig. 1, inner protrusion at 15(y)) extending from the cylinder to the second axial direction to axially contact the inner sleeve (Fig. 1), the inner protrusion placed inside the outer protrusion to radially face the outer protrusion across the inner sleeve contacting the inner protrusion (Fig. 1), the inner protrusion having: 

an outer periphery (Fig. 1, at 5) having an annular tapered surface (Fig. 1, at 5 is tapered) that causes the inner protrusion to increase in outer diameter toward the first axial direction (Fig. 1 and see image below, indicated tapered surface tapers toward the first axial direction), and that contacts the inner sleeve when the outer protrusion is pressed into the groove (Fig. 1, contact at 5); and
an inner periphery (Fig. 1, at 17) configured to form a wall of a fluid channel together with an inner periphery of the inner sleeve when the tapered surface contacts the inner sleeve (Fig. 1 shows the contact between the indicated inner protrusion and the indicated inner sleeve which forms a wall without any gaps to define the fluid channel), the inner periphery having a first inner peripheral surface that is a tapered surface (Fig. 1, surface at 17 is a tapered inner peripheral surface), that 
	when the tapered surface is separated from the inner sleeve, causes the inner protrusion to reduce in inner diameter toward the first axial direction and is lower angled than the tapered surface and that, 
	when the tapered surface contacts the inner sleeve, is deformed to reduce in inclination angle (Fig. 1, in [0060] discloses “a tip-contracted cut-shaped deformation preventing portion 17 is formed in which the diameter is further reduced as further advancing toward the tip end of the axis P of the inner ring body 3A. The deformation preventing portion 17 can prevent the tip end side of the annular small projection 15 from deforming and projecting in the radial inward direction (toward the 
a union nut (Fig. 1, nut 2) including: 
an annular nut body (Fig. 1, nut 2 has an annular nut body); 
a second thread (Fig. 1, at 7) located at an inner periphery of the nut body to be engaged with the first thread of the fitting body (Fig. 1); and 
a pressing member (Fig. 1, portion 12b) configured to press the tube (Fig. 1), inside which the insert of the inner ring is placed (Fig. 1), against the insert when the second thread is engaged with the first thread (Fig. 1).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘686 (US 2016/0076686) in view of Sekino (US 2013/0307265 A1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘686 such that the tapered first inner peripheral surface include a curved convex face, since this would allow for reduced stress concentration as compared to straight or chamfered surfaces.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed curved face was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘686 (US 2016/0076686) in view of Grantham (US 5,088,528).
Fujiii ‘686 and Sekino discloses the resin tube fitting according to claim 1, wherein the insert of the inner ring comprises: 
a slope (Fig. 1, at 4A) in an outer periphery of a tip end of the insert (Fig. 1), reducing in outer diameter toward the first axial direction (Fig. 1, at 4A reduces towards the tip end), the slope configured to receive the pressing member across the tube when the second thread is engaged with the first thread (Fig. 1);  3Docket No. 523015US Preliminary Amendment 
a second inner peripheral surface (Fig. 1, at 16) in an inner periphery of the tip end of the insert (Fig. 1, at 16 is an inner peripheral surface of the tip end), causing the tip end of the insert to reduce in inner diameter toward the second axial direction (Fig. 1, at 16 is a taper that reduces in diameter towards the second axial direction).
 and located at a smaller radius than the slope.
	In the related field of fluid transport fittings, Grantham teaches a Venturi section (Fig. 8, 90) having an inner peripheral surface (Fig. 8, 130) lower angled than an adjacent inner peripheral surface (Fig. 8, 125) such that the two inner peripheral surfaces are dislocated from each other (Fig. 8).
It would have been obvious to one having ordinary skill in the art to have modified the second inner peripheral surface of Fujii ‘686 in view of Sekino to include a third inner peripheral surface adjacent to the second inner peripheral surface and at a lower angle in order to have the advantage of a smooth fluid transition as taught by Grantham in 10:3-20. 
It is noted that the third inner peripheral surface of the applicant’s invention is for providing a smooth flowing fluid which is the same problem addressed by Grantham utilizing the Venturi effect of slope surfaces on the flowing fluid and specifically utilizing two slope surfaces similar to the applicant’s invention. Additionally, one of ordinary skill in the art would have modified a fluid pathway by adding slope surfaces to either constrict or expand the flow for a desired application by utilizing the Venturi effect. See https://www.sciencedirect.com/topics/engineering/venturi-effect under fluid mechanics that discusses the advantages of the Venturi effect by reducing load on a pump.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2006/0157975 hereinafter “Fujii ‘975”) in view of Sekino (US 2013/0307265 A1).
In regard to claims 1-2, Fujii ‘975 discloses a resin tube fitting connectable with a longitudinal end of a tube, comprising: 
a fitting body (Fig. 3, body 1) including: 
a main sleeve (Fig. 3, main sleeve at 1 and 15); 
an outer sleeve (Fig. 3, at 8) extending coaxially from the main sleeve to a first axial direction (Fig. 3, 8 extends from the indicated main sleeve); 
an inner sleeve (Fig. 3, at 16) disposed inside the outer sleeve (Fig. 3, 16 is radially within 8) and extending coaxially from the main sleeve to the first axial direction (Fig. 3, 16 extends coaxially from the indicated main sleeve); 
a groove (Fig. 3, groove 14) surrounded by the main sleeve, the outer sleeve, and the inner sleeve to be open to the first axial direction (Fig. 3, 14 is surrounded by 8, 16, and the main sleeve at 1 and 15); and 
a first thread (Fig. 3, external threads 1n) located at an outer periphery of the outer sleeve; 
an inner ring (Fig. 3, ring 2) including: 
an annular cylinder (Fig. 3, at 2b) placed inside the outer sleeve (Fig. 3, at 2b which is radially within 8); 
an annular insert (Fig. 3, at 2a) extending from the cylinder to the first axial direction to be pressed into the longitudinal end of the tube (Fig. 3, at 17); 

an annular inner protrusion (Fig. 3, protrusion at S3 of 2) extending from the cylinder to the second axial direction to axially contact the inner sleeve (Fig. 3, at S3), the inner protrusion placed inside the outer protrusion to radially face the outer protrusion across the inner sleeve contacting the inner protrusion (Fig. 3, at S3 which is radially within the protrusion 18 and contacting the inner sleeve), the inner protrusion having: 
a tip end (Fig. 3, at 13) with an inner diameter not less than the minimum inner diameter of the inner sleeve (Fig. 3, 13 has an inner diameter greater than the minimum inner diameter of 16);
an outer periphery (Fig. 3, at 9 and S3) having an annular tapered surface (Fig. 3, tapered surface at 9 and S3) that causes the inner protrusion to increase in outer diameter toward the first axial direction (Fig. 3, diameter at 9 and S3 increases toward the first axial direction similar to the applicant’s invention), and that contacts the inner sleeve when the outer protrusion is pressed into the groove (Fig. 3, at S2 and 12); and 
an inner periphery (Fig. 3, d2 of S3) configured to form a wall of a fluid channel together with an inner periphery of the inner sleeve when the tapered surface contacts the inner sleeve (Fig. 3, wall formed by d2 and d1 which defines the fluid flow path), the inner periphery having a first inner peripheral surface (Fig. 3, indicated inner periphery has an inner peripheral surface defined by d2); and
a union nut (Fig. 3, at 3) including: 
an annular nut body (Fig. 3, 3 is annular); 

a pressing member (Fig. 3, at 6) configured to press the tube (Fig. 3, at 6 presses the tube), inside which the insert of the inner ring is placed (Fig. 3), against the insert when the second thread is engaged with the first thread (Fig. 3).  
Fuji ‘975 does not expressly disclose when the tapered surface is separated from the inner sleeve, the inner protrusion to reduce in inner diameter toward the first axial direction and is lower angled than the tapered surface, and when the tapered surface contacts the inner sleeve, the inner peripheral surface reduce in inclination angle, and the first inner peripheral surface is a tapered surface.
In the related field of tube couplings joined by a nut, Sekino teaches a main body (Fig. 1, 20) with an inner protrusion (Fig. 1, at 22) having an inner periphery with at least one tapered surface before connection (Figs. 7-9 show different views of the inner protrusion having an inner periphery with tapered surfaces and in [0041] discloses the tapered surfaces can include a single, double, or triple taper) and after connection deforms inwardly (Figs. 7-9 show the inner periphery with the tapered surfaces and Fig. 10 shows after connection, the inner tapered surfaces deform to form a straight fluid pathway in order to prevent what is shown in Fig. 20, and in [0120-121] discloses the deformation of the tapered surface at 26 will not obstruct the fluid flow, and in [0008] discloses the problem to be solved by the deformation of 26 which is to prevent a residence of fluid as shown in Fig. 19 and to prevent a pressure drop as shown in Fig. 20). This configuration is to predict the inward deformation of a tip end of the inner 
	It would have been obvious to one having ordinary skill in the art to have modified the inner protrusion of Fujii ‘975 to include a tapered inner peripheral surface in order to have the advantage of preventing pressure drop from a tip end protruding inwardly and to prevent a residence of fluid as taught by Sekino.
In regard to claim 3, Fujii ‘975 and Sekino discloses the resin tube fitting according to claim 1, but does not expressly disclose the first inner peripheral surface is a curved face convex to the radial inside of the inner ring. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii ‘975 in view of Sekino such that the tapered first inner peripheral surface include a curved convex face, since this would allow for reduced stress concentration as compared to straight or chamfered surfaces.  It has been held that a change of shape is obvious absent persuasive In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘975 (US 2006/0157975) in view of Sekino (US 2013/0307265 A1) and further in view of Grantham (US 5,088,528).
Fujii ‘975 and Sekino discloses the resin tube fitting according to claim 1, wherein the insert of the inner ring comprises: 
a slope (Fig. 3, at 17) in an outer periphery of a tip end of the insert (Fig. 3, tip end at 17 towards d3), reducing in outer diameter toward the first axial direction (Fig. 3, 17 reduces in diameter), the slope configured to receive the pressing member across the tube when the second thread is engaged with the first thread (Fig. 3);  3Docket No. 523015US Preliminary Amendment 
a second inner peripheral surface (Fig. 3, tapered surface between 2r and 17 at the inner periphery of the indicated tip end) in an inner periphery of the tip end of the insert (Fig. 3), causing the tip end of the insert to reduce in inner diameter toward the second axial direction (Fig. 3, indicated tapered surface reduces in diameter towards d2).
Fujii ‘975 in view of Sekino does not expressly disclose a third inner peripheral surface in an inner periphery of the tip end of the insert, causing the tip end of the insert to reduce in inner diameter toward the second axial direction, the third inner peripheral surface lower angled than the second inner peripheral surface dislocated from the second inner peripheral surface to the second axial direction and located at a smaller radius than the slope.

It would have been obvious to one having ordinary skill in the art to have modified the second inner peripheral surface of Fujii ‘975 to include a third inner peripheral surface adjacent to the second inner peripheral surface and at a lower angle in order to have the advantage of a smooth fluid transition as taught by Grantham in 10:3-20. Additionally, see the other rejection of claim 4 in view of Fujii “686 for notes regarding a Venturi section.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Fujii ‘686 does not disclose or suggest the inner protrusion has a first inner peripheral surface that is deformed to change its inclination angle when separated from or contacts the inner sleeve as required by claim 1, however, Fujii ‘686 in [0060] discloses “a tip-contracted cut-shaped deformation preventing portion 17 is formed in which the diameter is further reduced as further advancing toward the tip end of the axis P of the inner ring body 3A. The deformation preventing portion 17 can prevent the tip end side of the annular small projection 15 from deforming and projecting in the radial inward direction (toward the fluid passage)” which serves the same purpose and has the same structure as the 
	In response to applicant’s argument that Fujii ‘975 does not disclose or suggest the inner protrusion has a first inner peripheral surface that is deformed to change its inclination angle when separated from or contacts the inner sleeve as required by claim 1, however, the updated rejection does not rely only on Fujii ‘975 and relies on the prior art Sekino that teaches a tip-end including a tapered inner peripheral surface that anticipates a deformation to prevent the tip-end from bulging toward the fluid flow path.

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Glassman et al. (US 2015/0176744 A1) discloses a tubular component having a tapered end in contact with a tapered end of a seal which deforms when connected to have a smoother fluid flow path.
McGarvey (US 5,505,464) discloses a seal having predetermined surfaces to anticipate deformation and in the connected state deforms to provide a smooth surface for fluid flow. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679